Filed 9/22/21 P. v. Mosley CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                  2d Crim. Nos. B310255,
                                                                     B310256
      Plaintiff and Respondent,                             (Super. Ct. Nos. LA090591,
                                                                    LA090947)
 v.                                                            (Los Angeles County)

 JAMAL HISON MOSLEY,

      Defendant and Appellant.



             Jamal Hison Mosley appeals from the judgment after
he pled no contest to two counts of first degree burglary (Pen.
Code, § 459)1 and admitted a prior “strike” conviction (§§ 667,
subd. (e)(1), 1170.12, subd. (c)(1)). The appeal is based on the
sentence and does not affect the validity of the plea. (Cal. Rules
of Court, rule 8.304(b)(4)(B).)
             In May 2019, Mosley and codefendants entered
several residences and took jewelry, cash, computers, firearms,

         1 Further       unspecified statutory references are to the Penal
Code.
and other items.
             Mosley was charged in case LA090591 with one count
of first degree residential burglary (§ 459) with a gang
enhancement (§ 186.22, subd. (b)(1)(B)). He was charged in case
LA090947 with five counts of first degree residential burglary.
The complaints in both cases alleged prior offenses pursuant to
sections 667, subdivision (a)(1); 667, subdivisions (b) through (j)
and 1170.12; 667.5, subdivision (b); and 1203, subdivision (e)(4).
             In each case, Mosley pled no contest to one count of
first degree burglary and admitted a prior burglary “strike”
conviction. The parties and the court agreed that in each case,
Mosley would be sentenced to six years in prison, doubled to 12
years based on the “strike,” the sentences in the two cases to run
concurrently, and the other counts would be dismissed.
             As provided in the plea agreement, the court
sentenced Mosley to concurrent 12 year prison terms. He
received custody credit of 372 days in case LA090591 and 376
days in case LA090947. The court imposed a $300 restitution
fine (§ 1202.4, subd. (b)), $80 in court operations assessments
(§ 1465.8, subd. (a)(1)), and $60 in conviction assessments (Gov.
Code, § 70373).
             We appointed counsel to represent Mosley in this
appeal. After counsel’s examination of the record, counsel filed
an opening brief raising no issues. On June 29, 2021, we advised
Mosley that he had 30 days within which to personally submit
any contentions or issues that he wished to raise on appeal. We
have not received a response.
             We have reviewed the entire record and are satisfied
that counsel has fully complied with their responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d




                                 2
436, 441.)
             The judgments are affirmed.
             NOT TO BE PUBLISHED.



                                    TANGEMAN, J.


We concur:



             YEGAN, Acting P. J.



             PERREN, J.




                                3
                   Terrance T. Lewis, Judge

             Superior Court County of Los Angeles

                ______________________________


             Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.